                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    NO. 7:19-cr-00084-D-1


  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.


  MARTIN ELLIOTT BROOKS


       On motion of the Defendant, Martin Elliott Brooks, and for good cause shown, it is hereby

ORDERED that the sentencing Memorandum [DE 65] be sealed until otherwise ordered by the

Court, except that copies may be provided to the United States Attorney's Office and Counsel for

the above-named Defendant.

       IT IS SO ORDERED.

       This _lo_ day of January, 2021.




                                    JAMES C. DEVER III
                                    United States District Judge




           Case 7:19-cr-00084-D Document 67 Filed 01/06/21 Page 1 of 1
